MEMORANDUM DECISION                                                            FILED
                                                                          Mar 22 2017, 9:11 am
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
regarded as precedent or cited before any                                       and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Valerie K. Boots                                         Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana                                    Justin F. Roebel
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

John Edward Williams,                                    March 22, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1608-CR-1919
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable David M. Hooper,
Appellee-Plaintiff                                       Magistrate
                                                         Trial Court Cause No.
                                                         49G12-1506-CM-22606



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1608-CR-1919 | March 22, 2017              Page 1 of 5
[1]   John Edward Williams (“Williams”) was convicted in Marion Superior Court

      of Class B misdemeanor criminal recklessness. Williams appeals his conviction

      and argues that the State failed to prove that his acts were reckless.


[2]   We affirm.


                                 Facts and Procedural History

[3]   On or about June 26, 2015, Williams reported that his girlfriend’s 1985 tan-

      colored Pontiac Parisienne had been stolen. On June 28, 2015, Williams

      observed what he believed to be the stolen vehicle traveling southbound on

      Interstate 65. He began to follow the vehicle, which was driven by Trent Wilson

      (“Wilson”). Wilson’s girlfriend was in the passenger seat, and his two young

      nephews were in the back seat.


[4]   Wilson exited the interstate onto Raymond Street and proceeded west toward

      Shelby Street. He observed that Williams’s vehicle was still following him

      closely. Wilson stopped that the intersection of Raymond and Shelby Streets

      and planned to turn north onto Shelby Street. Wilson stopped at the

      intersection to allow a fire truck to pass. His vehicle was then hit from behind

      by Williams’s vehicle.

[5]   Wilson began to pull over to check for damage to his car when Williams struck

      his vehicle again. Williams used his vehicle to push Wilson’s vehicle down the

      street approximately ten yards and up onto the curb. Damage to Wilson’s

      vehicle included a bent front driver’s side tire rim, a crack in the hood, and

      broken tail lights.
      Court of Appeals of Indiana | Memorandum Decision 49A05-1608-CR-1919 | March 22, 2017   Page 2 of 5
[6]   Indianapolis Metropolitan Police Department Officer Jennifer Asher (“Officer

      Asher”) was on duty near the 2100 block of Shelby Street. Williams waved

      Officer Asher down and reported that Wilson’s vehicle was the vehicle that

      Williams had reported stolen two days prior. Williams gave Officer Asher the

      stolen vehicle’s title and told her that he rear-ended the vehicle to get it to stop.

      Tr. pp. 14, 22. The officer checked the VIN numbers of Wilson’s vehicle and

      the vehicle described on Williams’ title, but the numbers did not match.


[7]   Officer Asher told Williams that he was mistaken and Wilson’s vehicle was not

      the one that had been reported stolen. Williams asked if he could apologize to

      the driver and explained that Wilson’s car looked just like the stolen vehicle.

[8]   The next day, Williams was charged with Class B misdemeanor criminal

      recklessness. Williams was found guilty as charged at a bench trial held on July

      28, 2016. He was sentenced to time served and ordered to complete forty hours

      of community service. Williams now appeals.


                                         Standard of Review

[9]   Williams argues that the State failed to present sufficient evidence to prove that

      he committed Class B misdemeanor criminal recklessness.

              When we review a claim challenging the sufficiency of the
              evidence we neither reweigh the evidence nor assess the
              credibility of the witnesses. Instead, we consider only the
              evidence and reasonable inferences drawn therefrom that support
              the [judgment]. And we will affirm the conviction if there is
              probative evidence from which [the fact-finder] could have found
              the defendant guilty beyond a reasonable doubt.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1608-CR-1919 | March 22, 2017   Page 3 of 5
       Suggs v. State, 51 N.E.3d 1190, 1193 (Ind. 2016) (citing Treadway v. State, 924

       N.E.2d 621, 639 (Ind. 2010)).


                                      Discussion and Decision

[10]   To convict Williams of Class B misdemeanor criminal recklessness, the State

       was required to prove that Williams recklessly, knowingly, or intentionally

       performed an act that created a substantial risk of bodily injury to another

       person. See Ind. Code § 35-42-2-2. The State specifically alleged that Williams’

       reckless, knowing, or intentional act of striking Wilson’s vehicle created a

       substantial risk of bodily injury to Wilson. Appellant’s App. p. 16.

[11]   Relying on his own testimony at trial, Williams argues that the State failed to

       prove that he acted recklessly. He claims that he accidentally struck Wilson’s

       vehicle and specifically that “the impact occurred as he was looking over his

       right shoulder for the police officer he had seen at the intersection.” Appellant’s

       Br. at 8 (citing tr. pp. 38-39).


[12]   “A person engages in conduct ‘recklessly’ if he engages in the conduct in plain,

       conscious, and unjustifiable disregard of harm that might result and the

       disregard involves a substantial deviation from acceptable standards of

       conduct.” Ind. Code § 35-41-2-2. Rear-ending another vehicle is generally

       negligent conduct that our courts will not consider a criminally reckless act. Cf.

       Clancy v. State, 829 N.E.2d 203, 207 (Ind. Ct. App. 2005) (observing that “proof

       that an automobile accident ‘arose out of the inadvertence, lack of attention,

       forgetfulness or thoughtfulness of the driver of a vehicle, or from an error of

       Court of Appeals of Indiana | Memorandum Decision 49A05-1608-CR-1919 | March 22, 2017   Page 4 of 5
       judgment on his part,’ is not sufficient evidence of recklessness”), trans. denied

       (citation omitted).

[13]   However, in this case, the State presented evidence that Williams deliberately

       struck Wilson’s vehicle so that the vehicle would come to a stop. When he

       struck Wilson’s vehicle a second time, he pushed the vehicle almost ten yards

       and up over the curb. Williams then told Wilson that Wilson’s vehicle was his

       and had been stolen. Tr. p. 29. Damages to Wilson’s vehicle included a bent

       front driver’s side tire rim, a crack in the hood of the car, and broken taillights.

[14]   Williams challenges the credibility of the State’s evidence and requests that we

       credit his testimony that his acts were merely negligent. It is more than well-

       settled that our court will not reweigh the evidence or credibility of the

       witnesses. See Suggs, 51 N.E.3d at 1193. For these reasons, we conclude that the

       State presented sufficient evidence that Williams acted recklessly. We therefore

       affirm his conviction for Class B misdemeanor criminal recklessness.


[15]   Affirmed.


       Baker, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1608-CR-1919 | March 22, 2017   Page 5 of 5